Dismissed and Memorandum Opinion filed February 15, 2007







Dismissed
and Memorandum Opinion filed February 15, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00964-CV
____________
 
FARAH SHEIKH, Appellant
 
V.
 
ASIM A. QURESHI, Appellee
 
 

 
On Appeal from the
310th District Court
Harris County,
Texas
Trial Court Cause
No. 2005-81455
 

 
M E M O R A N D U M  O P I N I O N




This is
an appeal from a judgment signed September 26, 2006.  The notice of appeal was
filed on October 6, 2006.  To date, our records show that appellant has neither
established indigence nor paid the $125.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1
(listing
requirements for establishing indigence);  see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  On
November 29, 20026, this court notified appellant that the filing fee was past
due.  No response was filed.
The
record before this court reflects that appellant is represented by retained
counsel, and she has paid for preparation of the reporter=s record, which was filed on February
5, 2007.  The clerk=s record was due on January 24, 2007, but it has not been
filed.
On January 11, 2007, this court ordered appellant to pay
the appellate filing fee on or before January 29, 2007.  This court=s order stated
that this appeal was subject to dismissal if the filing fee was not paid in
accordance with our order.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case for
failure to comply with court order).  Again, appellant did not respond.  
Accordingly,
the appeal is ordered dismissed. 
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 15, 2007.
Panel consists of Chief Justice Hedges and Justices Fowler
and Edelman.